Citation Nr: 0635901	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder including asthma.  

2.  Entitlement to service connection for residuals of a left 
shoulder injury.  

3.  Entitlement to service connection for a left foot 
disorder.  

4.  Entitlement to service connection for residuals of a bite 
to the left arm.  

5.  Entitlement to service connection for blurred vision.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to 
December 1981, with subsequent Army Reserve service to June 
2002, including periods of active duty for training and 
inactive duty for training.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issue of service connection for a respiratory disorder 
including asthma is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
any disorder of the left shoulder.  

2.  The claims folder does not include any current diagnosis 
of any disorder of the left foot.  

3.  The claims folder does not include any diagnosis of any 
residuals of a bite to the left arm.  

4.  The only current diagnosis of any visual disorder is 
diagnosis of presbyopia of both eyes, which is noted to be 
normal for the appellant's age.  

5.  The claims folder does not contain any current diagnosis 
of a skin rash, or any residuals of an allergic reaction 

6.  There is no competent medical evidence which provides a 
link between the currently diagnosed tension headaches and 
active service.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  A left foot disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  No residuals of a bite to the left arm were incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  Blurred vision was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  A skin rash was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

6.  Headaches were not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist:  VA's duty to assist and notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits is defined at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 and ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Notice of VA's obligations must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

VA provided the appellant notice in February 2002 and 
December 2002 letters, which clearly advised her of the four 
elements required by Pelegrini II.  The RO initially 
adjudicated the veteran's claims in January 2003.  VA has 
also provided her every opportunity to submit evidence, argue 
for her claim, and respond to VA notices.  The appellant 
appeared and gave testimony at a hearing before Decision 
Review Officer at the RO in August 2003.  In January 2003, 
the appellant informed the RO she had no additional evidence 
to submit.  

During the course of this appeal, VA has obtained and 
reviewed service medical records, private medical records, 
service personnel records, and written statements from the 
veteran.  VA has fulfilled its duty to seeking relevant 
records. 38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 
3.159(c)(1-3), (d).  The appellant was afforded VA 
examinations in February 2004.  These reports have been 
obtained and reviewed by the Board.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

VA has satisfied its duties to notify and assist the 
appellant, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant will not be prejudiced by the 
Board's adjudication of her claim.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died-from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 104(24)(West 2002); 38 C.F.R. § 3.6 (2006).  

Refractive error of the eye is not a disease or injury with 
in the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)(2006).  

Left Shoulder Injury

Service medical facility records dated in August 1981 reveal 
the appellant sought treatment for shoulder pain.  In 
November 1981, service medical facility records again 
included complaints of left shoulder pain.  Examination 
revealed no swelling or discoloration.  There was no history 
of trauma.  There was tenderness over the scapula and 
anterior chest wall.  

At her hearing in August 2003, the appellant testified that 
her shoulder would swell up.  She took pills and it would go 
down.  

A VA examination of the veteran's joints was performed in 
February 2004.  The appellant reported having episodes of 
left shoulder pain in the superior aspect of the shoulder.  
Examination revealed no swelling around the left shoulder.  
The appellant's left shoulder trapezius muscle stood out a 
little more than the right one.  It was not tender.  She had 
full range of motion in the left shoulder.  There was a trace 
of pain in the extremes of motion at the base of the neck.  
Repetitive motion did not change her symptoms or range.  
There was no point tenderness and the appellant was able to 
strongly abduct her left shoulder from her side.  X-rays of 
the left shoulder revealed no abnormalities.  The VA 
physician concluded there was no organic pathology of the 
left shoulder.  No disorder of the left shoulder was 
diagnosed.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

In the absence of a current diagnosis of a left shoulder 
disorder, service connection is not warranted.  

Left Foot

During her hearing in August 2003, the appellant indicated 
that she was seeking service connection for a left foot ankle 
disorder, not a left foot disorder.  (T-12, 13).  In February 
2004 the appellant told the VA examiner she did not have a 
left foot problem.  The RO granted service connection for a 
left ankle disorder in a July 2004 rating decision.  

As there is no current left foot disorder and the veteran 
does not claim to have a left foot disorder, service 
connection for a left foot disorder is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Residuals of Bite to the Left Arm Including a Skin Rash

Undated service medical facility records indicate the veteran 
reported having a rash on both arms for five days.  
Examination of the skin revealed a macular papular rash with 
hyperpigmentation.  The assessment was the appellant had an 
allergic reaction of unknown etiology.  

In February 2004, the appellant told the VA physician she 
sustained a bite by an unknown insect while activated in the 
1990's.  Subsequent to the bite she had generalized swelling 
with itching.  She had a recurrence of similar symptoms 
within the last few months which involved swollen lips.  She 
went to the local emergency room and was told she was 
allergic to either some food or medication.  On the day of 
the VA examination no residuals of the insect bite were 
found.  There was no residual rash or swelling.  The VA 
physician concluded it was more likely than not the veteran 
had an allergic reaction in service which resulted in no 
permanent residuals.  

The claims folder does not include any current diagnosis of 
any residuals of either the bite to the left arm or skin 
rash.  A current disability is required a required element of 
a claim for service connection.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection for residuals of a bite to the 
left arm and skin rash is not warranted.  




Blurred Vision

In February 2004 the appellant's only eye complaint was of 
near blur vision without glasses.  After examining the 
appellant, bilateral presbyopia was diagnosed.  The veteran 
physician explained that the appellant's eye examination was 
normal for her age.  Reading glasses were recommended to help 
with near vision.  

Refractive error of the eye is not a disease or injury with 
in the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)(2006).  

Refractive errors are due to anomalies in the shape and 
conformation of the eye structures, generally of congenital 
or developmental origin.  Defects of form or structure of the 
eye of congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia and presbyopia, will not in themselves, be regarded 
as disabilities and may not be service connected on the basis 
of incurrence or natural progress in service.  Actual 
pathology, other than refractive error, is required to 
support impairment of visual acuity.  Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
VI, para. 7.09 (Historical).  

Service connection for blurred vision is not warranted, as no 
disorder of the eye other than refractive error has been 
diagnosed.  

Headaches

November 1982 service medical facility records noted 
complaints of abdominal pain, headaches, and nausea.  The 
diagnostic assessment was rule out viral syndrome and/or 
malingering.  

The appellant reported in February 2004 that she had 
headaches and blurry vision which had always been going on.  
In reviewing the claims folder, the VA physician found 
complaints of headaches included in records of treatment for 
a lung mass and in conjunction with viral symptoms.  The 
headaches were frontal, felt like pressure, and recurred 
perhaps once a week and lasted until she took medication and 
went to sleep.  There was no associated nausea or vomiting.  
Sometimes the blurriness was in close and she could see 
spots.  After performing a neurological evaluation, the VA 
examiner diagnosed tension headaches.  In the opinions of the 
VA physician, there was no evidence to associate the 
headaches with bug bites.  There was also no evidence of 
treatment for a chronic headache disorder in available 
service or other medical records.  

There obviously is evidence of isolated headache complaints 
in service and a current diagnosis of headaches.  There is, 
however, no competent medical evidence which provides a link 
between the symptoms in service and the currently diagnosed 
tension headaches.  The only evidence which links the 
headaches to service are the statements of the appellant.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent medical evidence linking the 
currently diagnosed tension headaches with service, service 
connection for headaches is not warranted.  


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  

Service connection for residuals of a bite to the left arm is 
denied.  

Service connection for blurred vision is denied.  

Service connection for headaches is denied.  

Service connection for a skin rash is denied.  



REMAND

A VA examination was conducted in February 2004 to determine 
if the appellant had a respiratory disorder including asthma 
which began in service.  After examining the appellant, the 
VA physician diagnosed asthma.  The examiner indicated she 
was unaware of the veteran's active duty dates, and therefore 
she was unable to provide an answer to the key questions as 
to whether asthma had it s onset in service and/or was 
aggravated by service.  Since the Department of the Army 
verified the veteran was on active duty for training on the 
dates she was seen for respiratory symptoms in July 1994 and 
March 2001, an addendum to the VA examination report should 
be sought.  

In this regard, it is also noted diseases of allergic 
etiology, including bronchial asthma, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence in existence prior to enlistment 
and if so existent, a comparative study must be made of its 
severity at enlistment and subsequently.  Increase in the 
severity during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  38 C.F.R. § 3.380 (2006).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Accordingly, the case is REMANDED for the following action:

1.  VA should arrange for the physician 
who conducted the  respiratory 
examination of the veteran in February 
2004 to re-familiarize herself with the 
veteran's history, note that the veteran 
was in active duty for training status 
when she was seen for respiratory 
symptoms in July 1994 and March 2001, and 
provide and opinion as to whether it is 
at least as likely as not the veteran's 
currently diagnosed asthma had its onset 
in service, or if pre-existing a period 
of service, was aggravated by service.  
If it is concluded that asthma was 
aggravated by service, (i.e., there was 
more than a temporary flare-up), the 
examiner is asked to indicate whether or 
not such an increase in severity was 
beyond the natural progression of the 
condition.  The claims folder should be 
made available to the examiner.  

If the examiner who conducted the 
February 2004 examination is not 
available, the matter should be referred 
to another to provide the requested 
opinion.  

If the person providing the requested 
opinion considers an examination of the 
veteran is necessary, that should be 
arranged.  

2.  Upon completion of the above, the 
evidence should be reviewed and a 
decision entered on the issue on appeal.  
If the determination remains adverse, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative who should be given the 
appropriate time to respond before 
returning the case to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


